        Case 1:20-cv-00290-NONE-JLT Document 29 Filed 03/31/21 Page 1 of 1

                      UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 MICHAEL ALLAHRAE FOX,                              1:20-cv-00290-NONE-JLT (PC)

                          Plaintiff,                ORDER & WRIT OF HABEAS CORPUS
                                                    AD TESTIFICANDUM FOR REMOTE
 v.                                                 APPEARANCE OF MICHAEL
                                                    ALLAHRAE FOX,
 ERNEST ZIEGLER,                                    CDCR NO. AP-4608

                          Defendant.                DATE: April 29, 2021
                                                    TIME: 10:00 a.m.

        Michael Allahrae Fox, CDCR #AP-4608, is a necessary participant in court proceedings
on April 29, 2021, and is confined at California State Prison, Corcoran, in the custody of the
Warden. To secure the inmate’s attendance, a Writ of Habeas Corpus ad Testificandum shall
issue commanding the custodian of the prison to produce the inmate before Magistrate Judge
Jennifer L. Thurston, United States District Court, Eastern District of California, by Zoom video
conference on April 29, 2021, at 10:00 a.m.

                           ACCORDINGLY, THE COURT ORDERS:

      1. A Writ of Habeas Corpus ad Testificandum shall issue under the seal of this Court,
         commanding the Warden to produce the inmate named above to appear for proceedings
         in United States District Court at the date and time above, by Zoom video conference,
         until completion of the proceedings or as ordered by the Court; and

      2. The custodian is ordered to notify the Court of any change in custody of this inmate and is
         ordered to provide the new custodian with a copy of this writ.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To:      The Warden of California State Prison, Corcoran

        WE COMMAND you to produce the inmate named above to appear
before Judge Thurston on the date and time above, by Zoom video conference,
until completion of the proceedings or as ordered by the Court.

       FURTHER, you are ordered to notify the Court of any change in
custody of the inmate and to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

      Dated:    March 30, 2021                              _ /s/ Jennifer L. Thurston
                                               CHIEF UNITED STATES MAGISTRATE JUDGE
